The Huntington Funds Huntington Tax-Free Money Market Fund Huntington Money Market Fund Huntington Ohio Municipal Money Market Fund Huntington U.S. Treasury Money Market Fund Huntington Dividend Capture Fund Huntington Growth Fund Huntington Income Equity Fund Huntington International Equity Fund Huntington Macro 100 Fund Huntington Mid Corp America Fund Huntington New Economy Fund Huntington Real Strategies Fund Huntington Rotating Markets Fund Huntington Situs Fund Huntington Technical Opportunities Fund Huntington Fixed Income Securities Fund Huntington Intermediate Government Income Fund Huntington Mortgage Securities Fund Huntington Ohio Tax-Free Fund Huntington Short/Intermediate Fixed Income Securities Fund Huntington Balanced Allocation Fund Huntington Conservative Allocation Fund Huntington Growth Allocation Fund Supplement to current Prospectus dated August 1, 2009 1.Effective January 7, 2010, please make the following changes to the Fund Summary for the Rotating Markets Fund: (a) Under “Investment Strategy,” please delete the second paragraph in its entirety and replace with the following: Under normal market conditions the Fund will invest (either directly or through the ownership of index-based securities, as described below) at least 75% of its assets in equity stocks comprising the equity market segment selected by the Advisor. The Fund will provide shareholders 60days advance notice before changing its 75% investment policy. The Advisor will rotate among the small-cap, mid-cap, large-cap and global equity market segments. To determine which equity market segment offers the greatest potential for capital appreciation, the Advisor will use “top-down” analysis (analyzing the impact of economic trends before considering the performance of individual stocks) to evaluate broad economic trends, anticipate shifts in the business cycle, and determine which sectors or industries may benefit the most over the next 12 months. The Advisor will continuously monitor the market environment and may rotate the equity market segment when the Advisor determines that another is more favorable given the current market environment. The Fund will not provide notice to shareholders when the Advisor rotates among market segments. (b) Please delete the eighth paragraph in its entirety and replace with the following: The global market segment comprises companies that are based throughout the world, including the United States. When invested in the global market segment, the Fund’s investment (either directly or through the ownership of index-based securities) in equity stocks issued by companies based outside the United States will typically fluctuate between 50% and 80% of its assets. The global market segment could include small-cap, mid-cap, or large-cap companies, or any combination of the three, although there is no generally accepted and recognized market capitalization ranges in the global market due to the diverse array of foreign countries and economies. 2.In the Fund Summary for the Ohio Tax-Free Fund, under the “Investment Strategy,” please delete the second paragraph in its entirety and replace with the following: The Advisor invests substantially all of the assets of the Fund in Ohio tax-exempt securities. As a matter of fundamental policy, under normal circumstances, the Fund will invest its assets so that at least 80% of the income it distributes will be exempt from federal income tax and Ohio state income tax. Additionally, the Fund will not invest in securities which generate income treated as a preference item for federal AMT purposes. The securities selected by the Advisor are: (i) rated investment-grade or better by a NRSRO; or (ii) not rated, but deemed by the Advisor to be of comparable quality. Securities will be investment-grade at the time of purchase. However, if a security is downgraded below investment-grade after the time of purchase, the Advisor will reevaluate the security, but will not be required to sell it. In addition, the Fund’s anticipated duration will be between two and 10 years. The Advisor also establishes a desired yield level for new issues relative to U.S. Treasury securities. 3.Under the section entitled “Pricing Shares,” please delete the last paragraph in its entirety and replace with the following: The Funds are open for business on any day the NYSE is open. 4.Under the section entitled “Purchasing Shares,” please delete the first paragraph in its entirety and replace with the following: You may purchase Shares of the Money Market Funds on any business day when the Federal
